Name: 94/171/EC: Commission Decision of 28 February 1994 amending Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  Africa;  health;  trade
 Date Published: 1994-03-22

 Avis juridique important|31994D017194/171/EC: Commission Decision of 28 February 1994 amending Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe Official Journal L 078 , 22/03/1994 P. 0041 - 0043 Finnish special edition: Chapter 3 Volume 56 P. 0125 Swedish special edition: Chapter 3 Volume 56 P. 0125 COMMISSION DECISION of 28 February 1994 amending Decision 92/25/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe (94/171/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine, caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16 thereof, Whereas Commission Decision 92/25/EEC (3), as last amended by Decision 93/86/EEC (4), lays down the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe; whereas this Decision provides that Member States shall authorize imports of de-boned carcase meat of bovine animals from the regions of Mashonaland West, Mashonaland East, Mashonaland Central, Makoni and Midlands Provinces, excluding the districts of Gokwe, Zvishavane and Mberengwa; Whereas the situation has improved in relation to foot-and-mouth disease and it is now possible to amend further the regionalization in Zimbabwe, thereby allowing importation into the Community of fresh de-boned meat from Gutu district of Masvingo Province, Zvishavane district of Midlands Province and Insiza district of Matebeleland South Province derived from animals slaughtered after 1 November 1993; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/25/EEC is amended as follows: 1. In Article 1 (1), 'the veterinary regions of Mashonaland West, Mashonaland East, Mashonaland Central, Makoni and Midlands Provinces, excluding the districts of Gokwe, Zvishavane and Mberengwa' is replaced by 'the veterinary regions of Mashonaland West Province, Mashonaland East Province, Mashonaland Central Province, Mancialand Province (including only Makoni district), Midlands Province (including only the districts of Gweru, Kwekwe, Shurugwi, Chirimanzu and Zvishavane districts), Masvingo Province (including only the district of Gutu) and Matebeleland South Province (including only the district of Insiza).' 2. The Annex is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 10, 16. 1. 1992, p. 52. (4) OJ No L 36, 12. 2. 1993, p. 44. ANNEX ANIMAL HEALTH CERTIFICATE for de-boned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Community (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only de-boned fresh meat from bovine animals, from all bones and the major accessible lymphatic glands have been removed, is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (5) The signature and the seal must be in a colour different to that of the printing.